PER CURIAM:
Upon consideration of the petition and answer filed in this case, it appears that the goods described in the Notice of Claim were ordered by and delivered to Weston State Hospital; that the charge therefor in the amount of $473.23 is reasonable and proper; that the respondent had sufficient funds on hand at the close of the fiscal year from which said account could have been paid, but through inadvertence it was not paid and funds for the fiscal year expired.
Accordingly, the Court awards the sum of $473.23 to the claimant, Pfizer, Inc.
Award of $473.23.